                                                                                USDC SDNY
                                                                                DOCUMENT
 UNITED STATES DISTRICT COURT                                                   ELECTRONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK                                                  DOC#:
                                                                                      ----;--....---
 -------------------------------------------------------------- X               DATE FILED: -=-,.~~E..:::;.-=:.E._
 GRUNBERG 77 LLC,

                                         Plaintiff,                   DISCOVERY ORDER

             -against-                                                17 Civ. 5627 (AKH)

    B.R. GUEST PARENT HOLDINGS, LLC, and
    359 COLUMBUS AVENUE, L.L.C. (d/b/a
    ISABELLA'S),

                                          Defendants.
 -------------------------------------------------------------- X
AL VINK. HELLERSTEIN, U.S.D.J.:

                 The parties move by joint letter to resolve three discovery disputes:

        (a) Plaintiff's refusal to proceed with a Rule 30(b)(6) deposition noticed by
        Defendants; (b) Defendants' identification of Ernest A. Badway, Esq., as a new
        witness and their refusal to produce him for deposition; and (c) Plaintiff's refusal
        to produce Edward J. Phillips, Esq., its lead counsel in this action, for deposition.

ECF No. 139, at 1. I find for Defendants on point (a); and partially for each party on points (b)

and (c). As to (a), damages are a critical issue in this case and a deposition tailored to the topics

listed in Defendants' Rule 30(b)(6) Deposition Notice, see id. at 13, will streamline the trial. 1 As

to (b), Defendants are correct that Plaintiff's claim on the inadmissibility of Badway's testimony

is better left to Plaintiff's motions in limine. On the other hand, I do not find Plaintiff to have

waived its right to depose Badway, though deny Plaintiff's request for Defendants to bear the

costs of this deposition. Thus, Defendants may call Badway at trial, subject to any rulings on

motions in limine, and Plaintiff, at its own cost, may depose Badway before trial. Finally, as to




1
 I note that Plaintiffs reliance on Presse v. Morel, 10-cv-2730, 2011 WL 5129716 (S .D.N.Y. Oct. 28, 2011) is
misplaced. There, unlike here, the magistrate judge denied a request to depose two individuals on precisely the
same topics, once in their individual capacities, and again as 30(b)(6) witnesses. Here, Defendants seek a 30(b)(6)
deposition on damages because prior depositions did not fully explore damages. See ECF No. 139, at 2-3.
(c), I find-consistent with my comment at the September 27, 2019 status conference-that

Defendants are not permitted to depose Phillips. However, as I also stated at that conference,

Plaintiff must designate another 30(b)( 6) witness competent to testify on the reasonableness of

the disputed fees.



SO ORDERED.

Dated:         February\~, 2020                    t)l /4- ·~--;~'-
               New York, New York                           AL VIN K. HELLERSTEIN
                                                            United States District Judge




                                                        2
